News AnnouncementFor Immediate Release NEXSTAR BROADCASTING FIRST QUARTER NET REVENUE RISES 1.9% TO RECORD $69.9 MILLION - Core TV Advertising, e-Media and Retransmission Fee Revenue Growth Also Drives Record First Quarter “Odd Year” Cash Flow - - First Quarter Operating Income of $9.2 Million; Adjusted EBITDA of $20.0 Million - Irving, TX – May 11, 2011 – Nexstar Broadcasting Group, Inc. (NASDAQ: NXST) (“Nexstar”) today reported financial results for the first quarter ended March 31, 2011 as summarized below: Summary 2011 First Quarter Financial Highlights ($ in thousands) Three Months Ended March 31, Change Local Revenues $ $ +3.7 % National Revenues $ $ +2.1 % Local and National Core Revenue $ $ +3.3 % Political Revenues $ $ )% e-Media Revenue $ $ +23.8 % Retransmission Fee Revenue $ $ +15.6 % Management Fee Revenue $ $ - Network Comp, Other $ $ )% Trade and Barter Revenue $ $ +6.7 % Gross Revenue $ $ +1.6 % Less Agency Commissions $ $ )% Net Revenue $ $ +1.9 % Income from Operations $ $ )% Broadcast Cash Flow(1) $ $ )% Adjusted EBITDA(1) $ $ )% Free Cash Flow(1) $ $ )% Definitions and disclosures regarding non-GAAP financial information are included on page 4, while reconciliations are included on page 7. -more- Nexstar Broadcasting Group Q1 2011 Results, 5/11/11
